Citation Nr: 0628834	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a hearing loss 
disability of the right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDINGS OF FACT

1.  In January 2005, the Board remanded the appeal of 
entitlement to service connection for a hearing loss 
disability of the right ear to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for further 
development.

2.  In March 2006, the AMC issued a rating decision that 
granted service connection for the veteran's hearing loss 
disability of the right ear.  

3.  No notice of disagreement was filed and no statement of 
the case was issued.  


CONCLUSION OF LAW

There is no issue for the Board to adjudicate because no 
appeal has been perfected.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  

In January 2005, this Board issued a final decision with 
respect to seven issues in the veteran's appeal.  It also 
remanded the appeal of the veteran's claim for service 
connection for a hearing loss disability of the right ear to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for further factual development.  

In March 2006, after completing the factual development, the 
AMC issued a rating decision that granted service connection 
for the veteran's hearing disability of the right ear which 
constituted a complete grant of the benefit sought.  
Thereafter, no notice of disagreement was filed, no statement 
of the case was issued, and no substantive appeal was filed.  

There is no appellate issue or perfected appeal over which 
the Board has jurisdiction.  


ORDER

The matter of entitlement to service connection for a hearing 
loss disability of the right ear is dismissed for lack of 
jurisdiction.  





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


